     Case 6:19-cv-00087-JRH-BWC Document 21 Filed 04/28/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 JACQUES SHOCKLEY,

               Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-87


        V.



 MARTY ALLEN; and OSCAR BELL,

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 19. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court, The Court DENIES as premature Plaintiffs Motion for Partial

Summary Judgment and DENIES Plaintiff informa pauperis status on appeal.

       SO ORDERED,this .^^^dav of April, 2021.



                                     J. RASm^^-llLL, CrflEF JUDGE
                                       [ITEPyiATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
